Citation Nr: 1607248	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for thoracolumbar spondylosis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs. In that decision, the RO continued a 20 percent disability rating for thoracolumbar spondylosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the effects of his thoracolumbar spine disability warrant a rating higher than 20 percent. He asserts that on the most recent VA medical examination, in April 2009, the examiner over reported his forward flexion of the thoracolumbar spine. He states that medical treatment records show that his thoracolumbar spine has less than 30 degrees of forward flexion.

Because the Veteran has challenged the report of the most recent VA examination, and because the most recent examination was several years ago, the Board is remanding the case for a new VA medical examination to determine the manifestations and extent of the thoracolumbar disability. In addition, on remand more recent treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1. Request records of outpatient and inpatient treatment of the Veteran from December 1, 2012, forward from the Hampton, Virginia VA Medical Center.

2. Ask the Veteran to identify all sources of treatment for his back disorder from 2010 forward. Obtain records of the treatment that the Veteran identifies.

3. Schedule the Veteran for a VA medical examination to address the current manifestations of his back disorder, which has been described as thoracolumbar spondylosis. Ask the examiner to report the current manifestations of the thoracolumbar spine disability, including the ranges of motion and any functional limitations.

4. Thereafter, review the expanded record and reconsider the remanded claim. 

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




